FILED
                            NOT FOR PUBLICATION                             JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10329

               Plaintiff - Appellee,             D.C. No. 2:99-cr-00195-LDG

  v.
                                                 MEMORANDUM *
RAUL RAMIREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Raul Ramirez appeals pro se from the district court’s order dismissing his

Fed. R. Crim. P. 41(g) motion to return $4,527 seized from him on May 4, 1999.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Ramirez contends that the district court erred in dismissing his Rule 41(g)

motion as barred by the statute of limitations. The district court did not clearly err

in finding that Ramirez’s motion was filed on May 8, 2008, and the motion was

therefore untimely. See 28 U.S.C. § 2401(a).

      AFFIRMED.




                                           2                                    10-10329